Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 2018/0047074) in view of Padmanabhan (US 20200134656).

1, 13, 17. A computer-implemented method, comprising: receiving, at a machine learning (ML) (Cronin: “may employ a machine learning approach such as genetic algorithms, regression, neural networks, Bayesian networks, etc. to make recommendations based on information about the user”, 0107;
“FIG. 11 illustrates an example of a method 1100 for training a predictive model. The method 1100 may correspond to instructions neural networks, Bayesian networks, etc.”, 0120) decentralized application (DAPP) platform (see Padmanabhan for decentralized/blockchain or see Cronin for distributed,
“The service broker framework 120 may be one or more devices that performs various functions for facilitating wearables as a service. According to various embodiments, the service broker framework provides a "marketplace" for users to browse and subscribe to services offered via the service broker framework. As such, a service provider configuration device 150 (e.g., a personal computer, server, VM, etc.) may communicate with the service broker framework 120 (e.g., via a web page or API) to define services to be facilitated the service broker framework 120 marketplace”, 0042;
 “the various functions of the service broker framework 300 may instead be distributed across multiple devices”, 0063; “A service facilitation engine 390 may also be deployed to help direct the various communications that enable the distributed performance of services”, 0070; 
distributed between multiple types of records”, 0093), a request for an “inference” (reading claims in light of the specification inference reads on user making a request for services) from a customer, wherein the request comprises a “data record”  (reading claims in light of the specification data record reads on any user profile or user identifying data, “The user profile 700 also includes a sensor devices record set 740 for describing the sensors enrolled for the user. The sensor devices record set 740 includes an input id field 742 for identifying an enrolled sensor device (e.g., a user-provided name, an identifier generated by the service broker framework, an identifier used by another device such as a reporting framework, or a globally unique identifier)”, 0095) associated with a user that is associated with the customer (“receive, from the user via the communications interface, a request to add a service identified by a service record indicates that the input type specified by the user profile is accepted by the service as an input, effect transmission of data gathered by the sensor device of the user and of the input type identified by the service record to a server identified by the service record”, abstract);
	distributing, by the ML DAPP platform, the data record (profile data) among a plurality of service providers (distributing user profile data across service providers when requesting a service/product, Cronin: “While the user profile 700 is shown as a single record, it will be apparent that in other embodiments a "user profile record" may be distributed between multiple types of records”, 0093;
“In step 1215, the service broker framework retrieves the user profile for the user to determine which input parameter types are available for the user. In step 1220, the service broker framework determines whether the user profile indicates that all the inputs for the service(s) are available for the user by, for example, determine whether any of the inputs from step 1210 are not listed in the user profile”, 0130;
“various offerors and other third parties in addition to consumers and service providers may participate in the system. As such, offeror & third party devices 135 may additionally receive information from the service broker framework 120, service application device 125, or other devices such as parameters, demographics, usage data, and other information. For example, in some embodiments, a physician server 135 may receive information about patients that participate in the system as consumer; an advertisement server 135 may provide advertisements consumer and receive information about such display and clickthroughs”, 0048)
receiving, at the ML DAPP platform, an inference from each service provider (“the service broker framework provides a "marketplace" for users to browse and subscribe to services offered via the service broker framework. As such, a service provider configuration device 150 (e.g., a personal computer, server, VM, etc.) may communicate with the service broker framework 120 (e.g., via a web page or API) to define services to be facilitated the service broker framework 120 marketplace;”, “the service provider may, at the time of defining or configuring a service also offer that service for sale or subscription, potentially using a single interface or group of interfaces”, 0042); and
returning, by the ML DAPP platform, the received inferences to the customer (“The consumer output device 130 may be virtually any device accessible to the consumer for receiving output from one or more services, either directly from the service application device 125 or via the service broker framework 120. For example, the consumer output device 130 may be a personal computer, mobile phone, tablet, or wearable device”, 0047).
However Cronin fails to particularly call for the distributed service providers to be “decentralized”.
decentralized applications (“The decentralized blockchain may use ad-hoc message passing and distributed networking”, 0056;
“Systems, methods, and apparatuses for implementing commerce rewards across tenants for commerce cloud customers utilizing blockchain technologies in conjunction with a cloud based computing environment”, abstract;
“The present state of the art may therefore benefit from the systems, methods, and apparatuses for improving upon, modifying, and expanding upon blockchain and related distributed ledger technologies by providing means for implementing commerce rewards across tenants for commerce cloud customers utilizing blockchain technologies”, 0010;
“A blockchain system essentially is an open, distributed ledger that records transactions between two parties in an efficient and verifiable manner, which is also immutable and permanent. A distributed ledger (also called a shared or common ledger, or referred to as distributed ledger technology (DLT)) is a consensus of replicated, shared, and synchronized digital data geographically spread across multiple nodes”, 0049;
“blockchains which allow users to transact within them utilizing the tokens, values, or payload of the main chain are referred to as sidechains. For instance, there may be a private blockchain with a defined linkage to a public blockchain, thus blockchain and the private blockchain.”, 0080).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and making a distributed system decentralized prevents a single entity of government from interfering with the transactions. 2, 14, 18. The computer-implemented method of claim 1, wherein each service provider is in an underutilized state (a over utilized state may be where service providers or nodes experience buffer overflow whereas in the applied art node/service providers are load balanced to avoid e.g., buffer overflow, congestion, Cronin: “an alternative system may use only a single sensor device 110 but may include multiple redundant service broker frameworks 120 (e.g., with a load balancer, not shown, to distribute requests, user data, or other actionable information evenly therebetween to enable service broker framework 120 to serve a large number of wearers and sensor devices 110”, 0037;
Padmanabhan: “an interface system implementing a load balancing function (e.g., an F5 Big-IP load balancer) is communicably coupled between the application servers 900 and the load balancer uses a least connections algorithm to route user requests to the application servers 900. Other examples of load balancing algorithms, such as round robin and observed response time, also can be used”, 0281).3. The computer-implemented method of claim 1, further comprising: prior to receiving a request for an interference from the customer, triggering, by the user, a triggering event (not further defined, reads on any event such as turning on a device, making a request for service, detecting a user is at an online or brick and mortar store or close to a service provider, registering sensors and/or reporting their data/locations Cronin: Figs. 10-11; “the interface 902 includes a search bar 902 and search button 904 for enabling a user to input a name or other keywords to locate offerings to browse. Various algorithms for conducting a search of an offerings databased will be apparent”, 0107;
“The sensor devices 110 may be virtually any sensor capable of sensing data about a user, the user's environment, the user's context, the state of various electronics associated with the user, etc. In some embodiments, the sensor devices 110 may sense physiological parameters about the user. For example, the sensor walking/running distance”, 0038;
Padmanabhan: “If the customer visits a brick and mortar physical store location, many of which are participating merchants that utilize the commerce cloud platform 195 of the host organization, then again the customer can identify themselves and authenticate with the brick-and-mortar's physical location systems simply by scanning a QR code or entering their phone number or email at check out, or alternatively, by authenticating on their customer user device 499 via which the customer can pay for the transaction using stored payment data”, 0182).4, 15, 19. The computer-implemented method of claim 3, further comprising: presenting, by the customer and to the user, a personalized offering that is based on the returned inferences (using trained models, Cronin: Figs. 10-11; “the interface 1300 again includes the personalized rating 1305 and generic rating 1310, similar to those 912, 914 displayed on the interface 900 for browsing offerings. As shown, the user is presented with .5. The computer-implemented method of claim 1, further comprising: prior to distributing the data record: sending, by the ML DAPP platform, an inference quote to the customer, wherein the inference quote is made by evaluating the received database; and receiving, at the ML DAPP platform, an acceptance of the inference quote from the customer if the customer accepts the inference quote (using trained models, Cronin: Figs. 10-11; “the interface 902 includes a search bar 902 and search button 904 for enabling a user to input a name or other keywords to locate offerings to browse. Various algorithms for conducting a .6, 16, 20. The computer-implemented method of claim 1, wherein the plurality of service providers belong to a network of devices (see Padmanabhan for decentralized/blockchain or see Cronin for distributed,
Cronin: service broker network, Fig. 1; “The service broker framework 120 may be one or more devices that performs various functions for facilitating wearables as a service. According to various embodiments, the service broker framework provides a "marketplace" for users to browse and subscribe to services service provider configuration device 150 (e.g., a personal computer, server, VM, etc.) may communicate with the service broker framework 120 (e.g., via a web page or API) to define services to be facilitated the service broker framework 120 marketplace”, 0042;
 “the various functions of the service broker framework 300 may instead be distributed across multiple devices”, 0063; “A service facilitation engine 390 may also be deployed to help direct the various communications that enable the distributed performance of services”, 0070; 
“While the user profile 700 is shown as a single record, it will be apparent that in other embodiments a "user profile record" may be distributed between multiple types of records”, 0093 Padmanabhan teaches decentralized applications (“The decentralized blockchain may use ad-hoc message passing and distributed networking”, 0056;
“Systems, methods, and apparatuses for implementing commerce rewards across tenants for commerce cloud customers utilizing blockchain technologies in conjunction with a cloud based computing environment”, abstract;
“The present state of the art may therefore benefit from the systems, methods, and apparatuses for improving upon, modifying, and expanding upon blockchain and related distributed blockchain technologies”, 0010).7. The computer-implemented method of claim 6, wherein each service provider is registered at a ML model repository (Cronin: using service brokers; Padmanabhan: service providers registered on blockchain), and wherein each registered service provider is loaded with a ML model received from the ML model repository (each service provider can use one or more models Figs. 10-11, “the service broker framework determines whether the current predictive model is the last model to be analyzed. If not, the method 1000 loops back to step 1020 to evaluate the next predictive model. Various methods for determining whether the current model is the last model to be evaluated may be used. For example, the service broker framework may iterate through all known models, may evaluate a predetermined number of models (e.g., picking each model at random in step 1020), may evaluate a subset of models (e.g., if the user is currently browsing a particular category of offerings already), or may continue evaluating models until a predetermined number of offerings or classes are found with relevances above a threshold”, 0117).8. The computer-implemented method of claim 7, further comprising: in response to receiving a result from service providers, sending, from the ML DAPP platform and to the network of devices, a request for assigning a token to each service provider (“Similar authentication and authorization measures may be taken with respect to the reporting framework 115 and indirect reporting sensor devices 114 as described above with respect to the direct reporting sensor devices. For example, the service broker framework 120 may indicate to the reporting framework 115 (via the API) an identification of the parameters which should be provided to the service broker framework 120 along with a token indicating the user's approval for such sharing (or useful in obtaining such approval)”, 0041, 0044, 0105;
Padmanabhan: “Sidechaining therefore is a mechanism by which tokens, value, or payload entries from one blockchain may be securely used within a completely separate blockchain via a pre-defined exchange or conversion scheme, and yet, be permissibly moved back to the original chain, if necessary. By convention, the original blockchain is referred to as the main chain or the primary blockchain, whereas any additional blockchains which allow users to transact within them utilizing the tokens, values, or payload of the main chain are referred to as sidechains”, 0080).9. The computer-implemented method of claim 7, wherein each inference is generated by the service provider executing the data record using the received ML model (using models for requesting service and receiving service/offfers, Figs. 10-11; e.g., “The service broker framework then begins to iterate through a group of predictive models previously trained for predicting whether a user would be interested in a particular service, offering, or class of services or offerings (e.g., fitness offerings, heart health offerings, social services, etc.). For example, according to some embodiments, these predictive models include models trained according to a logistic regression approach (an example of which will be described in greater detail below with respect to FIG. 11) based on a training set that is obtained and, in some embodiments, continuously updated based on user actions such as viewing, accepting, or rating offerings.”, 0116).10. The computer-implemented method of claim 7, further comprising: sending, by the ML DAPP platform, the inferences to the ML model repository, wherein the inferences are used to train models stored in the ML model repository (using models, Figs. 10-11; e.g., “The service broker framework then begins to iterate through a group of predictive models previously trained for predicting whether a user would be interested in a .11. The computer-implemented method of claim 1, wherein the received request further comprises a customer-defined model, wherein the data record is distributed to the service providers in separate data batches, and wherein the customer-defined model is trained on each service provider using each data batch (using models, Figs. 10-11; e.g., “The service broker framework then .12. The computer-implemented method of claim 11, wherein each service provider is in an underutilized state and is ready to accept tasks from the ML DAPP platform (Cronin: “an alternative system may use only a single sensor device 110 but may include multiple redundant service broker frameworks 120 (e.g., with a load balancer, not shown, to distribute requests, user data, or other actionable information evenly therebetween to enable service broker framework 120 to serve a large number of wearers and sensor devices 110”, 0037;
Padmanabhan: “an interface system implementing a load balancing function (e.g., an F5 Big-IP load balancer) is communicably coupled between the application servers 900 and the load balancer uses a least connections algorithm to route user requests to the application servers 900. Other examples of load balancing algorithms, such as round robin and observed response time, also can be used”, 0281).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiffert (US 2016/0203522) teaches marketing to customers who walk into a store (“when a user, such as a consumer, is within a merchant's brick-and-mortar store, and at a geolocation at which a particular offer is relevant”, 0030).
Soundararajan (US 20200037158) teaches decentralized service providers (“FIG. 32 is a block diagram illustrating an example architecture of a client device that may query a smart contract on a blockchain network to identify a set of one or more assets having a set of attributes”, 0034).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123